254 F.2d 599
STATE OF TENNESSEE ex rel. Porter FREEMAN, Appellant,v.J. Ross CHESHIRE et al., Appellees.
No. 13547.
United States Court of Appeals Sixth Circuit.
April 9, 1958.

Appeal from the United States District Court for the Middle District of Tennessee; Nashville; William E. Miller, Judge.
Porter Freeman, Antioch, Tenn., in pro. per.
Henry C. Foutch, Asst. Atty. Gen., Shelton Luton, Robert H. Jennings, Jr., Nashville, Tenn., for appellees.
Before SIMONS, Chief Judge, and MARTIN and MILLER, Circuit Judges.
PER CURIAM.


1
This cause came on this day to be heard on the oral argument and brief of the appellant, Porter Freeman, in propria persona, and on the briefs and oral arguments of an Assistant Attorney General of Tennessee, the City Attorney of Nashville, Tennessee, and the County Attorney for Davidson County, Tennessee, and on the record in the appeal of Porter Freeman from the judgment of the District Court for the Middle District of Tennessee denying the petition for mandamus directed against the Democratic Primary Board of Davidson County, Tennessee;


2
And it appearing that the district court based its denial upon the principle of res judicata, the appellant having been denied relief by appropriate tribunals, the Circuit Court of Davidson County, Tennessee, and the Supreme Court of Tennessee and having failed to pursue his right to petition for writ of certiorari in the Supreme Court of the United States from the decision of the highest court of the State of Tennessee;


3
And it appearing further that this matter was for the first time brought for hearing in this court on the afternoon of the day preceding a scheduled legalized primary election for all the county officers for Davidson County, Tennessee, which as a practical matter would render untimely the application of appellant to have his name placed on the ballot as a candidate for the Democratic nomination for County Court Clerk for Davidson County, Tennessee;


4
The judgment of the district court denying the application of appellant for writ of mandamus and dismissing the action is affirmed.